Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 11, 2017

The Court of Appeals hereby passes the following order:

A18D0021. ALTURO PASCO v. J. BROWN et al.

      Alturo Pasco has filed an application for discretionary review of the trial
court’s order denying the filing of his motion for preliminary injunction and
temporary restraining order. Although Pasco has included a copy of the trial court’s
order, the order was not a stamped “filed” copy as required by Court of Appeals Rule
31 (c). Without such a copy of the order, we cannot ascertain if the application was
filed within 30 days of the day it was entered by the trial court clerk, which is a
jurisdictional prerequisite. See OCGA § 5-6-35 (d); Boyle v. State, 190 Ga. App. 734
(380 SE2d 57) (1989). Accordingly, on July 26, 2017, we ordered Pasco to
supplement his application within ten days with a stamped “filed” copy of the order.
We provided that failure to comply with this directive would result in dismissal of the
application. Pasco did not submit a stamped “filed” copy of the trial court order
within ten days of our order.
      Without a stamped “filed” copy of the trial court order, we are unable to
entertain jurisdiction over this case. Accordingly, Pasco’s application is hereby
DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/11/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.